COXE, District Judge.
This case is too doubtful to justify the issuance of a preliminary injunction. There are numerous instances of the use of the word “Cue” and the letter “Q” as trademarks ' for different products. The most, therefore, that the plaintiff can hope to protect is its right to use the mark on its particular products. Pabst Brewing ' Co. v. Decatur Brewing Co., 7 Cir., 284 F. 110; Anheuser-Busch v. Budweiser Malt Products Corp., 2 Cir., 295 F. 306; France Milling Co. v. Washburn-Crosby Co., 2 Cir., 7 F.2d 304, certiorari denied 268 U.S. 706, 45 S.Ct. 640, 69 L.Ed. 1168. These. products are different in character from the defendant’s liquid dentifrice. Moreover, the facts are in dispute, and there is no showing of injury to the plaintiff.
The motion of the plaintiff for a preliminary injunction is denied.